Citation Nr: 0018993	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-29 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating greater than 10 percent for 
prostatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1996, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied entitlement to an 
increased rating for prostatitis.  The veteran subsequently 
perfected an appeal of that decision.

In an April 1999 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's prostatitis is manifested by intermittent 
infections, some outlet obstruction for which he declines 
surgery, a smooth prostate on examinations for the past year, 
a normal urinary analysis for the past year, and complaints 
of incomplete emptying, urgency, weak stream, straining to 
void, waking up to urinate four times a night, and urinating 
more frequently than every two hours. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
prostatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his prostatitis is painful, 
constantly burns, causes swelling, frequency, and difficulty 
voiding, and requires daily medication for infections.  These 
contentions regarding the increase in severity of his 
prostatitis constitute a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that VA has met its statutory obligation to 
assist him in the development of his claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

Entitlement to service connection for prostatitis was 
originally granted in a November 1976 RO decision on the 
basis of medical records showing treatment for the disorder 
in service and in VA outpatient treatment records post-
service.  The RO assigned a noncompensable evaluation 
thereto, effective October 7, 1976.  The next decision on 
this disability was an October 1996 RO decision denying the 
veteran's claim of entitlement to an increased evaluation, 
from which the veteran perfected an appeal, and a February 
1997 decision confirming the denial of his claim.  In 
December 1997 the RO awarded the veteran an increase in the 
evaluation of his service-connected prostatitis to 10 
percent, effective September 11, 1996, the date his claim was 
received.  He maintained his disagreement with this assigned 
evaluation.

As noted above, the veteran contends that his chronic 
prostatitis has increased in severity and that a rating 
greater than 10 percent is warranted for this condition.  He 
testified at a September 1997 hearing before the RO that he 
had pain and burning into his legs and back, recurrent 
infections, incontinence without the need for an absorbent 
device, and itchiness.  After reviewing the evidence of 
record, the Board finds that the disability picture presented 
by the veteran's prostatitis most nearly approximates the 
criteria for a 10 percent rating and an increased schedular 
rating is not warranted.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§§ 4.115a, 4.115b (1999) (Schedule), the RO ascertained the 
severity of the veteran's prostatitis by application of the 
criteria set forth in Diagnostic Code 7527, which requires 
application of the criteria for a voiding dysfunction or a 
urinary tract infection.  Under the provision for a voiding 
dysfunction, a 20 percent rating is warranted for an 
impairment which requires wearing absorbent materials which 
must be changed less than two times per day; a 40 percent 
rating requires the wearing of absorbent materials which must 
be changed two to four times a day; and a 60 percent rating 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times a day.  
Under the terms for evaluating a urinary tract infection, a 
10 percent rating is warranted for an impairment requiring 
long-term drug therapy, one to two hospitalizations per year 
and/or intermittent intensive management; a 30 percent rating 
requires recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or continuous intensive management.

There is no indication in the record that the veteran 
requires the wearing of an absorbent material, and in fact, 
at his September 1997 hearing before the RO he testified that 
he did not wear an absorbent device.  This leaves application 
of the criteria for a urinary tract infection.  The medical 
evidence of record shows that the veteran has never been 
hospitalized for his disorder, and that he is treated 
intermittently on an outpatient basis for complaints related 
to his prostatitis.  Although he is on regular medication for 
recurrent infections, these infections do not require 
drainage or frequent hospitalization, nor is he subject to 
intensive management of his condition.  The VA examination 
reports and outpatient treatment records show that he is 
treated sporadically for complaints related to his 
prostatitis, and as mentioned, has never been hospitalized in 
connection with this disorder.  Consequently, the medical 
evidence of record does not satisfy the criteria for a rating 
greater than 10 percent under the criteria for a voiding 
dysfunction or a urinary tract infection.  Accordingly, the 
veteran's claim of entitlement to a rating greater than 10 
percent for prostatitis is denied.

Based on medical evidence of the veteran's urinary frequency, 
his accredited representative has argued that an increased 
evaluation is appropriate under the provisions governing this 
disability.  However, the Board notes that the regulations 
clearly delineate the provisions applicable to evaluating 
prostatitis as those governing voiding dysfunction and 
urinary tract infections, and not urinary frequency or 
obstructed voiding.  This being the case, the Board is not at 
liberty to go beyond the requirements of the regulations to 
apply a provision that was not designated as applicable.  
Moreover, urinary frequency is generally a dysfunction 
related to a kidney disorder and not a prostate disorder.  

Preliminary review of the record reveals that the RO has 
expressly considered and declined referral of the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

ORDER

Entitlement to a rating greater than 10 percent for 
prostatitis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

